                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TONDANELL BARRON-GREEN,                              Case No. 1:18 CV 1705

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER


                                         INTRODUCTION

       Plaintiff Tondanell Barron-Green (“Plaintiff”) filed a Complaint against the Commissioner

of Social Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to

deny disability insurance benefits (“DIB”) and supplemental security income (“SSI”). (Doc. 1).

The district court has jurisdiction under 42 U.S.C. §§ 1383(c) and 405(g). The parties consented

to the undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule

73. (Doc. 14). For the reasons stated below, the undersigned affirms the decision of the

Commissioner.

                                  PROCEDURAL BACKGROUND

       Plaintiff filed for DIB and SSI in May 2015, alleging a disability onset date of April 9,

2010. (Tr. 262-69). Her claims were denied initially and upon reconsideration. (Tr. 197-202, 207-

18). Plaintiff then requested a hearing before an administrative law judge (“ALJ”). (Tr. 219-20).

Plaintiff (represented by counsel), and a vocational expert (“VE”) testified at a hearing before the

ALJ on June 6, 2017. (Tr. 95-131). On November 15, 2017, the ALJ found Plaintiff not disabled

in a written decision. (Tr. 16-25). The Appeals Council denied Plaintiff’s request for review,

making the hearing decision the final decision of the Commissioner. (Tr. 1-4); see 20 C.F.R. §§
404.955, 404.981, 416.1455, 416.1481. Plaintiff timely filed the instant action on July 23, 2018.

(Doc. 1).

                                      FACTUAL BACKGROUND

Personal Background and Testimony

        Plaintiff was born in March 1964, making her 46 years old on the alleged onset date, and

53 years old on the date of her hearing. See Tr. 262. She had past work as the manager of a group

home and as a security guard. (Tr. 105, 107-08). Plaintiff left her job due to arthritis in her legs

which kept “giving out” on her. (Tr. 107).

        Plaintiff testified that diabetic nerve pain and arthritis through her legs and feet were her

most significant medical problems; she “just c[ouldn’t] move around” like she used to. (Tr. 108).

Plaintiff also had arthritis in her left hand and neck. (Tr. 110). She treated her nerve pain with

various over-the-counter and prescription medications, of which, the gabapentin helped “a little

bit”. (Tr. 109-10). She treated her arthritis with a combination of Tylenol and Meloxicam, which

she again stated helped “a little bit”. (Tr. 111). Plaintiff did not like receiving shots in her knee and

was uncomfortable with the idea of a knee replacement. (Tr. 111-12).

        Plaintiff estimated she could lift “maybe about twenty pounds”. (Tr. 112). She did not stand

often; she sat and lay down “a lot” and was “uncomfortable all the time.” (Tr. 112-13). Plaintiff

stated she could not walk to the corner of her street without tiring or sitting down. (Tr. 113).

        Plaintiff lived with her four adult sons and two granddaughters (ages eight and twelve).

(Tr. 101-02). She performed some “light” household chores such as making her bed and

vacuuming the floors; her sons did the rest. (Tr. 102-03). Plaintiff bathed and dressed herself but

it took her “a while”. (Tr. 103). She did not cook meals for the family, but could prepare simple

meals for herself. Id. Her sons and daughter-in-law grocery shopped. (Tr. 104).



                                                   2
        Plaintiff did not belong to any clubs or social organizations; she saw her mother, who lived

close by, once a month. (Tr. 103-04). She did not drive due her medications which made her tired;

her son drove her places when needed. (Tr. 104). Plaintiff did not have any hobbies; she watched

television “a lot”. Id.

Relevant Medical Evidence

        Plaintiff saw internist Brenda Smith, M.D., for a new patient visit in September 2010. (Tr.

395). She reported trouble sleeping, fainting/blackouts, nervousness/anxiousness, depression, joint

pain (bilateral hands), joint stiffness (bilateral ankles), low back pain, and neck pain. (Tr. 396-97).

Dr. Smith noted Plaintiff had diabetes mellitus which was “fairly well controlled.” (Tr. 396). She

diagnosed, inter alia, unspecified joint pain. (Tr. 399).

        In October 2014, Plaintiff reported left-hand pain and “[e]pisodic” knee pain to Gaby

Khoury, M.D1. (Tr. 441-43). She denied numbness or tingling in her feet. (Tr. 442). On

examination, Plaintiff had mild tenderness over the medial aspect of her left knee with no effusion,

and mild tenderness over her left hand (mostly near the carpal bones). (Tr. 443). Plaintiff saw Dr.

Khoury again in December 2014; she reported occasional numbness and tingling in her feet. (Tr.

439). In June 2015, Plaintiff reported diffuse muscle pain, but denied numbness or tingling in her

hands and feet. (Tr. 434). She told Dr. Khoury that she had not been in sooner due to lack of

insurance. Id. On examination, Dr. Khoury found Plaintiff had intact sensation and normal distal

pulses in her feet. (Tr. 435).

        An October 2015 x-ray of Plaintiff’s spine – performed due to neck pain radiating to the

left arm – revealed mild narrowing of the C5-C6 intervertebral disc space with spurring from the




1. Dr. Khoury is sometimes referred to in the record as “Dr. El-Khoury”. See, e.g., Tr. 449. For
consistency, the undersigned refers to him herein as “Dr. Khoury”.
                                                  3
inferior endplate of C5 and minimal narrowing of the C4-C5 intervertebral neural foramen on the

right side. (Tr. 468). These were described as “mild degenerative changes”. Id.

       Plaintiff saw Dr. Khoury again in November 2015 to discuss x-ray results and neck pain.

(Tr. 473). Plaintiff’s neck pain was ongoing with occasional tingling in her left thumb. (Tr. 475).

Further, Plaintiff reported feeling depressed with decreased motivation and changes in appetite

and sleeping habits. Id. Dr. Khoury diagnosed neck pain and depression. (Tr. 476).

       Later in November 2015, Plaintiff attended a consultative examination with Eulogio

Sioson, M.D. (Tr. 451-55). Plaintiff reported pain in her lower back, knees, neck, and ankles. (Tr.

451). The pain in her knees and ankles arose after walking for five minutes, going up/down ten

steps, or standing less than five minutes. Id. She “sometimes” drove; she did her own laundry,

“light” cleaning, cooking, dishes, and grocery shopping. Id. Her son did the “heavy” household

chores. Id. Plaintiff could dress, shower, button, tie, and grasp. Id. She could not comb her hair

due to shoulder pain. Id. Plaintiff estimated she could lift and carry five pounds and rated her pain

at 7/10. Id. Plaintiff also reported a history of depression, brought on by her daughter’s death in

2012. Id. She had suicidal thoughts in the past with no attempts, poor sleep, and poor appetite. Id.

Plaintiff felt tired “all the time” and hopeless “sometimes”. Id. She had memory and concentration

issues and “sometimes” heard voices. Id. On examination, Dr. Sioson found Plaintiff walked

normally with no assistive device; she lost her balance trying to heel/toe walk, and declined to

squat due to back pain. (Tr. 452). She could get on and off the examination table. Id. Plaintiff had

tenderness in her left knee and limited range of motion in her left shoulder (which she attributed

to her neck pain). Id. She could grasp and hold a 1.6-pound dynamometer and manipulate with

each hand; she could handle a clipboard, personal items, pill containers, and papers. Id. Dr. Sioson

also found Plaintiff had tenderness in her neck and lower back and negative straight leg tests. Id.



                                                 4
She was alert, oriented, and cooperative with no abnormal behavior. Id. Dr. Sioson diagnosed

neck/back/joint pain, hypertension, and diabetes mellitus with probable peripheral neuropathy. Id.

       Also in November 2015, Plaintiff attended a consultative examination with psychologist J.

Joseph Konieczny, Ph.D. (Tr. 457-60). Plaintiff reported recent depression and an overall history

of depression since her daughter’s death in 2012. (Tr. 458). She was tearful during the session and

reported daily crying episodes. Id. Plaintiff had some tremulousness in her legs during the session,

stating “I get nervous”. Id. Plaintiff appeared well groomed with adequate hygiene. Id. She had

some psychomotor retardation. Id. Plaintiff was subdued and tearful, but cooperative. Id. She had

adequate motivation and participation throughout the evaluation. Id. Plaintiff had clear and

coherent speech but poor eye contact. Id. She was oriented to person, place, and time; showed no

indication of impairment in her ability to concentrate or attend tasks, and showed no deficits in her

ability to perform logical abstract reasoning. (Tr. 458-59). Plaintiff also had fair insight and

judgment. (Tr. 459).

       Plaintiff saw Carla Baster, D.O., in December 2015 because her knee “went out” as she

walked out a door; she fell, twisted her leg, and landed on her back. (Tr. 579). Plaintiff reported

pain from her hip to her knee. Id. On examination, she had generalized knee pain and “very

limited” range of motion. Id. Dr. Baster found Plaintiff difficult to examine because Plaintiff could

not flex her knee. Id. Further, Dr. Baster found Plaintiff had tenderness through her lateral hip and

upper leg; she refused a range of motion examination in this area. Id. Dr. Baster diagnosed a left

knee strain and ordered x-rays. (Tr. 580). A left hip x-ray revealed “no acute osseous or articular

abnormality”, and a right knee x-ray revealed “moderate tricompartment left knee osteoarthritis”

with “no acute osseous or articular abnormality”. (Tr. 584).




                                                 5
       Plaintiff returned to Dr. Khoury in March 2016 reporting chronic numbness in her left

hand, and that her left knee kept “giving out” on her since her December 2015 fall. (Tr. 592).

Plaintiff further reported crying “a lot” when thinking of her deceased daughter. Id. Dr. Khoury

diagnosed chronic neck and left knee pain, and major depressive disorder (recurrent) of

unspecified severity. (Tr. 594).

       Plaintiff treated with psychologist Stacy Caldwell, Ph.D., in April 2016 for bereavement

assistance. (Tr. 601). Plaintiff reported her daughter’s prior passing from cancer and she felt like

her grief was “always there”. (Tr. 602). She took Zoloft previously, but stopped after two weeks

because she “did not feel better and it made her feel stuck – no emotion / numb”. Id. Plaintiff felt

“agitated” and “irritable” daily; she had anxiety, trouble relaxing, weekly panic attacks, racing

thoughts, increased grief and depression, and hallucinations. Id. On examination, Plaintiff

exhibited “signs of neglect”, had an anxious mood, normal speech, logical thought process, tight

association, fair judgment, poor memory, sustained attention and concentration, depressed mood,

and congruent affect. (Tr. 606). Dr. Caldwell diagnosed unspecified anxiety disorder, major

depressive disorder, and persistent complex bereavement. (Tr. 607). She recommended counseling

and psychiatric services. Id.

       Plaintiff treated with Antwon Morton, D.O., at the Department of Physical Medicine and

Rehabilitation in May 2016. (Tr. 619-22). Plaintiff reported neck pain with a tingling sensation

that radiated into her left arm and hand, and was aggravated by overhead activities and sleeping

on her left side. (Tr. 619). She used a copper sleeve on her left arm which helped with the pain. Id.

Plaintiff also had left knee pain, which was aggravated by stairs and prolonged walking. Id. On

examination, Dr. Morton found Plaintiff had decreased cervical lordotic curvature and tenderness

in her cervical paraspinals bilaterally. (Tr. 622). Plaintiff had tenderness in her left knee over the



                                                  6
medial and lateral joint lines along with mild crepitus with active/passive knee flexion and

extension. Id. She had normal sensation and motor strength in all extremities. Id. Her fine motor

coordination was normal and she exhibited an antalgic gait. Id. Dr. Morton diagnosed cervical

spondylosis with radicular symptoms in her left upper extremity, gait disturbance, muscle

tightness, and left knee osteoarthritis. Id. He recommended physical therapy and a trial of

gabapentin. Id.

       Plaintiff returned to Dr. Caldwell in July 2016. (Tr. 653). Plaintiff reported “that with new

psychotropics, sleep is improved” but she had “muscle stiffness and aches when getting out of

bed”. Id. On examination, Plaintiff was adequately groomed and calm; she had slowed speech,

logical thought process, tight association, poor judgment, normal memory, sustained attention and

concentration, depressed mood, and constricted affect. (Tr. 654). By August 2016, Plaintiff

reported reduced sleep quality and that she had become “more combative” and argued with others.

(Tr. 660). On examination she was adequately groomed and calm, had a logical thought process,

fair judgment, depressed mood, and constricted affect. (Tr. 661).

       In September, Plaintiff returned to Dr. Morton reporting neck pain with a tingling sensation

that radiated into her left arm and hand. (Tr. 691). On examination, Dr. Morton found Plaintiff had

decreased cervical lordotic curvature and tenderness in her cervical paraspinals bilaterally. (Tr.

693). Plaintiff had tenderness in her left knee over the medial and lateral joint lines along with

mild crepitus with active/passive knee flexion and extension. Id. Plaintiff had normal sensation

and motor strength in all upper and lower extremities. Id. Her fine motor coordination was normal

and she exhibited an antalgic gait. Id. He offered a similar assessment to that of May 2016,

compare Tr. 693-94 with Tr. 622, and increased Plaintiff’s gabapentin dosage (Tr. 694).




                                                7
       Plaintiff saw Dr. Caldwell later that month. (Tr. 700). She noted her primary care provider

recommended a walking regimen, but was she reluctant due to fear of her knee giving out. Id.

Plaintiff had refused knee injections due to a fear of needles. Id. On examination, Plaintiff was

calm, oriented, exhibited fair judgment, had sustained attention and concentration, a depressed

mood, and constricted affect. (Tr. 701).

       At a pharmacological management session in October 2016, Plaintiff reported that she did

not exercise, but “did mow the lawn”. (Tr. 718). In December 2016, Plaintiff reported poor sleep

quality, her left leg continued to give out on her, and she believed her body was “immune” to

gabapentin. (Tr. 755). On examination, Plaintiff was cooperative, oriented, had paranoid thoughts,

a bad mood, labile affect, sustained attention and concentration, normal memory, and fair

judgment. (Tr. 755-56). Plaintiff reported (generalized) pain on her left side at 8/10. (Tr. 756).

       Later that month, Plaintiff saw Dr. Khoury for a follow-up appointment reporting pain in

her left hand, but denying numbness, tingling, or weakness. (Tr. 764). She also had left knee pain

and reported falling in her driveway recently, “for no clear reason”. Id.

       A February 2017 x-ray of Plaintiff’s left hand revealed “mild degenerative osteoarthrosis”.

(Tr. 773).

       Plaintiff’s son accompanied her to an April 2017 appointment with Dr. Caldwell. (Tr. 838).

Plaintiff believed her mood swings had increased, and her son confirmed rapid mood changes,

“often from irritable to sad, to angry to energetic”. Id. On examination, Plaintiff was calm,

oriented, had a logical thought process, poor judgment, normal memory, sustained attention and

concentration, depressed and angry mood, and a constricted affect. (Tr. 839).




                                                  8
Opinion Evidence

        In November 2015, Dr. Sioson opined “if one considers limitation of range of motion from

pain and above findings, work-related activities would be limited to sedentary work.” (Tr. 452).

        Later in November 2015, Dr. Konieczny opined Plaintiff had “some mild limitations” in

her ability to understand, remember, and carry out instructions due to intellectual limitations. (Tr.

459). She would have “some difficulty” maintaining focus and persistence in moderate to complex

multi-step tasks due to her intellectual limitations and depressive symptoms. Id. Dr. Konieczny

further opined that – due to her mood symptoms and intellectual limitations – Plaintiff would have

“diminished tolerance for frustration and diminished coping skills” which would impact her ability

to respond to typical supervision and interpersonal situations in the work setting. Id. Finally, he

opined Plaintiff would require some degree of supervision and monitoring in the management of

her daily activities and financial affairs. Id.

VE Testimony

        A VE appeared and testified at the hearing before the ALJ. See Tr. 121-30. The ALJ asked

the VE to consider a person with Plaintiff’s age, education, and vocational background who was

physically and mentally limited in the way in which the ALJ determined Plaintiff to be. See Tr.

123-26. The VE opined such an individual could not perform Plaintiff’s past work, but could

perform other jobs such as an inspector and hand packager, an assembler of plastic hospital

products, or an assembler of electrical accessories. (Tr. 124-25).

ALJ Decision

        In a written decision dated November 15, 2017, the ALJ found Plaintiff met the insured

status requirements for DIB through December 31, 2014 and had not engaged in substantial gainful

activity since her alleged onset date (April 9, 2010). (Tr. 18). She concluded Plaintiff had severe



                                                  9
impairments of: diabetes mellitus, diabetic polyneuropathy, mild osteoarthritis in the left hand,

obesity, left knee osteoarthritis, cervical degenerative disc disease, loss of central visual acuity,

affective disorder, anxiety disorder, and borderline intellectual functioning, but found these

impairments (alone or in combination) did not meet or medically equal the severity of a listed

impairment. (Tr. 18-19). The ALJ then found Plaintiff had the residual functional capacity

(“RFC”):

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except the
       claimant is able to stand and walk for two hours out of an eight-hour workday, is
       able to sit for six hours out of an eight-hour workday, push and pull limited in the
       left lower extremity to frequent foot controls; occasionally climbing ramps and
       stairs; never climbing ladders, ropes, and scaffolds; occasionally balance, stoop,
       kneel, crouch, and crawl; occasional overhead reaching bilaterally; avoid all
       exposure to hazards such as unprotected heights, dangerous machinery, and
       commercial driving; and frequent handling and fingering with the left upper
       extremity. The claimant can perform simple and routine tasks with no fast pace or
       high production quotas; with routine changes; with occasional superficial
       interaction with others (meaning of a short duration for a specific purpose); and can
       perform low stress work meaning no arbitration, negotiation, or responsibility for
       the safety of others and supervisory responsibility.

(Tr. 20). The ALJ found Plaintiff was unable to perform past relevant work; was defined as “a

younger individual” on the alleged onset date, and was “closely approaching advanced age” at the

time of the decision. (Tr. 24). She had at least a high school education. Id. The ALJ concluded

that, considering Plaintiff’s age, education, work experience, and RFC, there were jobs that existed

in significant numbers in the national economy that Plaintiff could perform. Id. Thus, the ALJ

found Plaintiff not disabled from the alleged onset date, April 9, 2010, through the date of the

decision. (Tr. 25).

                                      STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the



                                                 10
correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. §§ 404.1505(a) & 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A).

The Commissioner follows a five-step evaluation process—found at 20 C.F.R. §§ 404.1520 and

416.920—to determine if a claimant is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

                                                11
       5.      Can claimant do any other work considering her residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is she determined to be disabled. 20 C.F.R. §§ 404.1520(b)-(f) &

416.920(b)-(f); see also Walters, 127 F.3d at 529.

                                            DISCUSSION

       Plaintiff raises a single challenge to the ALJ’s decision – the RFC is unsupported by

substantial evidence. (Doc. 11, at 14-20). Specifically, Plaintiff objects to the ALJ finding her

capable of “light work”, arguing the standing and walking restrictions imposed are legally

inconsistent with this finding. Id. at 14. Plaintiff does not raise a specific objection to the mental

RFC, only stating broadly that her “mental impairments do appear more debilitating than the RFC

allows.” Id. at 18. The Commissioner responds that there is no legal error with the physical RFC,

and Plaintiff waived any argument as to her mental RFC. (Doc. 16, at 4-9). For the following

reasons, the undersigned affirms the Commissioner’s decision.

       A claimant’s RFC is an assessment of “the most [she] can still do despite [her] limitations.”

20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). An ALJ must consider all symptoms and the extent

to which those symptoms are consistent with the objective medical evidence Id. §§ 404.1529,

416.929. While an ALJ must also consider and weigh medical opinions, the RFC determination is



                                                 12
expressly reserved to the Commissioner. Ford v. Comm’r of Soc. Sec., 114 F. App’x 194, 198 (6th

Cir. 2004); 20 C.F.R. §§ 404.1527, 404.1546, 416.927, 416.946. The Court must affirm “so long

as substantial evidence also supports the conclusion reached by the ALJ” even if substantial

evidence or indeed a preponderance of the evidence also supports a claimant’s position. Jones,

336 F.3d at 477.

       To support her argument for a more limited RFC, Plaintiff contends that the “stand and

walk for two hours out of an eight-hour workday” and “sit for six hours out of an eight-hour

workday” restrictions (Tr. 20) are incompatible with light work as a matter of law and, as a result,

the ALJ should have limited her to sedentary work2. (Doc. 11, at 14-19).

       Under the regulations, “[l]ight work involves lifting no more than 20 pounds at a time with

frequent lifting or carrying of objects weighing up to 10 pounds. Even though the weight lifted

may be very little, a job is in this category when it requires a good deal of walking or standing, or

when it involves sitting most of the time with some pushing and pulling of arm or leg controls.”

20 C.F.R. §§ 404.1567(b), 416.967(b). “[T]he full range of light work requires standing or

walking, off and on, for a total of approximately 6 hours of an 8-hour workday.” SSR 83-10, 1983

WL 31251, at *6. Further, “[e]ven though the weight lifted in a particular light job may be very

little, a job is in this category when it requires a good deal of walking or standing – the primary

difference between sedentary and most light jobs.” Id. at *5. By contrast, in sedentary work, “a

certain amount of walking and standing is often necessary in carrying out job duties. Jobs are

sedentary if walking and standing are required occasionally[.]” Id. (emphasis added). Particularly




2. As Plaintiff correctly notes, a “sedentary” work limitation is significant because such a
determination automatically requires a finding of disabled for someone (like Plaintiff) who is
“closely approaching advanced age” at the time of the decision. See 20 C.F.R. Part 404, Subpart
P, App’x 2 § 201.14.
                                                 13
relevant here is what constitutes “occasional” walking and standing – “periods of standing or

walking should generally total no more than about 2 hours of an 8-hour workday, and sitting should

generally total approximately 6 hours of an 8-hour workday.” Id. Plaintiff contends the only

appropriate resolution of the conflict between the ALJ’s limited range of “light work” finding with

more limited standing and walking abilities than a full range of light work is to automatically place

her in the lower “sedentary” level.

       To support her position, Plaintiff cites Wilkerson v. Commissioner of Social Security, 278

F. Supp. 3d 956, 969-70 (E.D. Mich 2017), for the proposition that “light work” is incompatible

with a modified stand/walk requirement because there, the ALJ determined Wilkerson could not

perform the minimum stand/walk requirement for “light work”. Plaintiff, however, overlooks a

relevant factual distinction in the Wilkerson holding – the ALJ determined Plaintiff was unable to

perform the stand/walk requirement for “light work” and could not meet the minimum lifting

requirement for “light work”. Id. Here, the ALJ provided a “light work” restriction (including the

lifting requirements) with only a modified stand/walk requirement. The weight of the authority is

against the Eastern District of Michigan in Wilkerson, as this Court and the Sixth Circuit have

already found that a two-hour stand/walk requirement is not incompatible with a “light work”

determination.

       For example, the plaintiff in Blankenship v. Commissioner of Social Security, 624 F. App’x

419, 428 (6th Cir. 2015), raised a substantially similar argument. She argued the ALJ erred in

finding she could perform “light work” while also finding she could carry ten pounds frequently,

or twenty pounds occasionally, and stand or walk for only two hours in an eight-hour workday. Id.

In other words, the ALJ there assigned a lifting restriction consistent with “light work” paired with

a stand/walk restriction more consistent with “sedentary work”. See 20 C.F.R. §§ 404.1567(b),



                                                 14
416.967(b) (“Light work involves lifting no more than 20 pounds at a time with frequent lifting or

carrying of objects weighing up to 10 pounds.”); 20 C.F.R. §§ 404.1567(a), 416.967(a)

(“Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or

carrying articles like docket files, ledgers, and small tools.”).The Sixth Circuit found there was no

error where the ALJ accurately posed these limitations to the VE, Blankenship, 624 F. App’x at

429 (“ALJ Dowd’s hypothetical fully accounted for the fact that Blankenship’s foot ailments

precluded her from performing a full range of light work.”), and, in return, the VE “identified a

significant number of jobs satisfying the strictures of Blankenship’s RFC and consistent with her

vocational background”, id. In conclusion, the Sixth Circuit explained:

       Blankenship suggests that there is an either/or dichotomy between light work and
       sedentary work, and because she could not perform a full range of light work, she
       must necessarily have only been able to do sedentary work. But Blankenship does
       not provide any legal authority for this position, and likewise does not fully address
       the limitations built into ALJ Dowd's hypothetical.

Id.

       Similarly, this Court in Icke v. Commissioner of Social Security, 2017 WL 2426246, at *7-

8 (N.D. Ohio), held VE testimony that there were a significant number of jobs available for a

modified “light work” RFC (where Icke was assigned a “light work” lifting restriction, paired with

a “sedentary” stand/walk restriction) provided substantial evidence to support the ALJ’s decision.

In Icke, the plaintiff argued the ALJ’s finding that he could stand or walk for four hours in an eight-

hour workday was legally incompatible with a “light work” limitation. Id. at *7. Consistent with

Blankenship, the Court concluded there was no error where the ALJ relied on VE testimony that

there were a significant number of jobs in the economy which fell within these parameters. Id. at

*8. Importantly, in Blankenship, Icke, and here, the ALJ accounted for the fact that a plaintiff’s

lower body ailments prevented him or her from performing a full range of “light work” and posed



                                                  15
such a hypothetical to the VE. See Tr. 123-26. Here, the VE opined there were a number of jobs

available in the national economy Plaintiff could perform even with these limitations. (Tr. 126,

130)3; see also Tr. 24-25 (ALJ’s citation of VE testimony). As such, the undersigned finds no

error in the ALJ’s physical RFC determination and affirms the Commissioner’s decision in this

regard.

          Mental RFC

          Plaintiff raises a rather cursory challenge to the mental RFC finding in this case. (Doc. 11,

at 18-19). She states broadly that her “mental impairments do appear more debilitating than the

RFC allows.” Id. at 18. Plaintiff then cites two (brief) treatment notes and concludes her argument

by stating “[t]he ALJ should have ordered a new consultative examination.” Id. at 19. The

Commissioner responds that Plaintiff’s argument is waived because it is underdeveloped. (Doc.

16, at 6-7). Here, the ALJ included several mental accommodations in her RFC. See Tr. 20

(Plaintiff can perform “simple and routine tasks with no fast pace or high production quotas; with

routine changes; with occasional superficial interaction with others (meaning of a short duration

for a specific purpose); and can perform low stress work meaning no arbitration, negotiation, or

responsibility for the safety of others and supervisory responsibility.”). Because this argument does

not raise a specific challenge to the mental RFC, or explain what accommodations Plaintiff

contends the ALJ should have included, the undersigned concludes that it is waived. McPherson

v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived. It is not sufficient


3. As the VE testified, the identified jobs are each classified as “light work” and “unskilled.” See
Tr. 124-25; see also Assembler, Plastic Hospital Products, Dictionary of Occupational Titles
(“DOT”), 712.687-010, 1991 WL 679245 (4th ed. 1991); Inspector and Hand Packager, DOT,
559.687-074, 1991 WL 683797; Assembler, Electrical Accessories I, DOT, 729.687-010, 1991
WL 679733.

                                                   16
for a party to mention a possible argument in the most skeletal way, leaving the court to . . . put

flesh on its bones.”) (quoting Citizens Awareness Network, Inc. v. U.S. Nuclear Regulatory

Comm’n, 59 F.3d 284, 293–94 (1st Cir. 1995)).

       Plaintiff’s assertion the ALJ should have ordered a new mental consultative examination,

is also not well-taken. In support, she cites 20 C.F.R. § 404.1519a(b)(1) and (4) which provide that

the Commissioner may order a consultative examination if additional evidence is needed and not

contained in her records; and there is a change in Plaintiff’s condition which is “likely to affect

[her] ability to work, but the current severity of [the] impairment is not established.” As its wording

suggests, this regulation is permissive, rather than mandatory. Lucas v. Comm’r of Soc. Sec., 2013

WL 1150019, *2 (N.D. Ohio) (“Ordering a consultative exam lies in the discretion of the ALJ.”).

Further, and more importantly, because Plaintiff does not point to any specific evidence that she

meets either of these conditions for a new consultative examination, the undersigned concludes

this argument is also waived.

                                            CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision denying DIB and SSI supported by substantial

evidence and affirms that decision.



                                               s/James R. Knepp II
                                               United States Magistrate Judge




                                                  17
